Citation Nr: 0802041	
Decision Date: 01/18/08    Archive Date: 01/29/08

DOCKET NO.  04-35 094A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for residuals of skull 
fracture and concussion. 
 
2.  Entitlement to service connection for right knee 
disability with nerve entrapment. 
 
3.  Entitlement to service connection for hearing loss. 
 
4.  Entitlement to service connection for a sleep disorder as 
a residual of concussion.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty in the United States Navy 
from October 1975 to August 1978.  He subsequently served in 
the Naval Reserves.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a September 2003 
rating decision of the VA Regional Office in Indianapolis, 
Indiana that denied service connection for residuals of skull 
fracture with concussion, right knee disability with peroneal 
nerve entrapment, bilateral hearing loss and a sleep 
disorder.

The veteran was afforded a personal hearing in December 2005.  
The transcript is of record.

After review of the record, the issues of entitlement to 
service connection for residuals of skull fracture with 
concussion, right knee disability with nerve entrapment, and 
a sleep disorder are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


FINDING OF FACT

The veteran does not have a ratable hearing loss by VA 
standards.


CONCLUSION OF LAW

Bilateral hearing loss, was not incurred in or aggravated by 
service. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.304, 3.385 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran asserts that he now has bilateral hearing loss of 
service onset for which service connection should be granted.

At the outset, it should be noted that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was promulgated in November 2000, and has 
imposed duties on VA to provide notice and assistance to 
claimants in order to help them substantiate their claims. 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2006).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2007).

The Act and implementing regulations include an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim. 38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(b) (2007).  In addition, they define the 
obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence. 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c) (2007).  Considering the record in light of 
the duties imposed by the VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claim of 
entitlement to service connection for hearing loss has been 
accomplished.  As evidenced by the statement of the case and 
the supplemental statement of the case, the appellant has 
been notified of the laws and regulations governing 
entitlement to the benefit sought, and informed of the ways 
in which the current evidence has failed to substantiate the 
claim.

The Board finds that the statutory and regulatory requirement 
that VA notify a claimant of what evidence, if any, will be 
obtained by the claimant and which evidence, if any, will be 
obtained by VA, has been met. 38 U.S.C.A. § 5103(a); see 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing 
the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159).  In letters dated in May 2003, November 2004, and 
April 2006, the RO informed the appellant of what the 
evidence had to show to substantiate the claim, what medical 
and other evidence the RO needed from him, what information 
or evidence he could provide in support of the claim, and 
what evidence VA would try to obtain on his behalf.  Such 
notification has fully apprised the appellant of the evidence 
needed to substantiate the claim.  He was also advised to 
submit relevant evidence or information in his possession. 38 
C.F.R. § 3.159(b).  The appellant was notified regarding the 
criteria for rating a disability, or for an effective date 
should service connection be granted in a letter dated in 
March 2006. See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  However, neither a rating issue nor an effective 
date question is now before the Board. 

The Board finds that VA has made the required efforts to 
assist the appellant in obtaining the evidence necessary to 
substantiate the claim of service connection for hearing 
loss.  The appellant was afforded a VA compensation and 
pension examination in June 2003.  Extensive private record 
have been requested and associated with the claims folder.  
For reasons cited below and by operation of law, the Board 
finds that further assistance from VA would not aid the 
veteran in substantiating the claim of entitlement to service 
connection for hearing loss.  Therefore, VA does not have a 
duty to assist that is unmet with respect to this issue on 
appeal. See 38 U.S.C.A. § 5103A (a) (2); see also Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).  The claim is ready 
to be considered on the merits.

Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2002 
& Supp 2007); 38 C.F.R. § 3.303 (2007).  To establish service 
connection, there must be evidence of an etiological 
relationship between a current disability and service. 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service or aggravated by service. 38 C.F.R. 
§§ 3.303, 3.306 (2007).

The determination of whether a veteran has a disability based 
on hearing loss is governed by 38 C.F.R. § 3.385.  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2007).

Factual background and legal analysis

Review of the claims folder indicates that the veteran's 
service medical records may have been destroyed in a fire at 
an Indiana Reserve Center.  However, his service records file 
does contain a Report of Medical Examination dated in May 
1980 noted to be a "replacement" that indicates that an 
attempt was made to rebuild the record.  At that time, his 
hearing was noted to be 15/15 in each ear.  However, the 
rebuilt file also contains a Report of Medical History in 
which the veteran checked that he had hearing loss.  An 
annotation by the reviewing medical officer on the reverse of 
that form noted ear trouble - hearing loss following 
concussion that was not considered disqualifying.  

The appellant was afforded a VA audiology examination in June 
2003 pursuant to the filing of a claim for service 
connection.  He reported loud noise exposure and hearing loss 
from engine noise while serving as an electrician in service.  
It was reported that he had also suffered a skull fracture 
during active duty and had noticed hearing loss in the right 
ear.  

Audiometric evaluation on this occasion showed pure tone 
thresholds of 05/05/10/15/15 and 0/5/05/05/10/10 at 500, 
1000, 2000, 3000, and 4000 Hertz (Hz) frequencies in the 
right and left ears, respectively.  The examiner stated that 
the audiological results indicated hearing within normal 
limits at the applicable frequencies with excellent speech 
discrimination ability, bilaterally.  It was reported that 
there was mild sensorineural hearing loss from 6000 to 8000 
Hz in the right ear, and this was found to be more likely 
than not related to acoustic trauma and skull fracture during 
service.  

The record contains extensive private clinical records dating 
from 2000 showing no complaints or treatment for hearing 
loss.  The veteran was afforded a comprehensive physical 
examination in December 2003 and denied any deafness.  

In this instance, the Board concedes that the veteran's 
duties in service may have been consistent with some degree 
of sustained noise exposure.  Nonetheless, it is the current 
audiometric results that are determinative.  It is shown that 
on testing in June 2003, he did not have the requisite degree 
of increased thresholds at the applicable frequencies or 
speech discrimination scores for his hearing to be considered 
a disability by VA standards for service connection to be 
established.  While the examiner did indicate that there was 
mild hearing loss from the 6000 to 8000 Hz frequencies, it 
should be pointed out that these ranges are not for 
consideration for VA service connection purposes.  There is 
no other objective clinical evidence in the record showing a 
diagnosis of hearing loss.  In a case where the law and not 
the evidence is dispositive, the claim is denied because of 
the absence of legal merit or the lack of entitlement under 
the law. Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

In this regard, the Board points out that service-connection 
requires evidence that establishes that the veteran currently 
has the claimed disability. See Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992); see also Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  In the absence of any current hearing 
loss as defined by VA regulation, service connection for such 
must be denied. See Degmetich v. Brown, 8 Vet. App. 208 
(1995); 104 F.3d 1328, 1332 (1997) (compensation may only be 
awarded to an applicant who has a disability existing on the 
date of the application, and not for past disability); 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  


ORDER

Service connection for bilateral hearing loss is denied.


REMAND

The veteran asserts that he now has residuals of head trauma, 
to include a sleep disorder, as well as residual right knee 
disability from injury in service.  

As noted previously, it appears that all of the appellant's 
service medical records are not available.  However, the May 
1980 "replacement" service clinical data indicate that he 
had sustained a concussion during service and the veteran 
himself indicated that he had had head injury.  It was 
recorded in The Report of Medical Examination that he also 
had a right knee scar.  This was not noted on a May 1975 
service entrance examination report.  The veteran presented 
testimony on personal hearing on appeal to the effect that 
while stationed aboard ship, he injured his right knee on two 
occasions which resulted in continuing disability.  He 
testified that he struck his head resulting in a concussion, 
was treated at the Yokosuka (Japan) Naval Hospital and has 
continuing residuals thereof that include a sleep disorder.  

Review of the record discloses that following receipt of the 
veteran's claim in April 2003, he was afforded VA 
examinations to evaluate the right knee and neurological 
status.  The examiners noted that the claims folder was 
reviewed but it is shown that no private clinical records had 
been received at that time.  As noted previously, extensive 
private clinical records have since become associated with 
the record.  The Board is thus of the opinion that the 
appellant should be afforded current VA orthopedic and 
neurological evaluations with consideration of such records 
and medical opinions.

The fulfillment of the VA's statutory duty to assist the 
veteran includes providing additional VA examination by a 
specialist when warranted, and conducting a thorough and 
contemporaneous medical examination, including a medical 
opinion, which takes into account the records of prior 
medical treatment, so that the disability evaluation will be 
a fully informed one. See Hyder v. Derwinski, 1 Vet. App. 221 
(1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

The Board would also point out that in cases where the 
veteran's service records are unavailable through no fault of 
the claimant, there is a heightened obligation to assist the 
claimant in the development of his case, including the 
obligation to search alternate sources. See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991); Moore v. Derwinski, 1 
Vet. App. 401, 406 (1991).  The United States Court of 
Appeals for Veterans Claims (Court) in Dixon v. Derwinski, 3 
Vet. App. 261 (1992) held that the VA should conduct a 
"reasonably exhaustive search" to obtain service medical 
records, including inquiries directed to named facilities, if 
they are still operational.  

In this case, it does not appear that the RO has made 
attempts to locate the appellant's records through 
alternative sources or other appropriate Federal records 
repositories.  It is incumbent upon VA to afford the 
appellant's claim heightened consideration due to the 
unavailability of his service records. See Marciniak v. 
Brown, 10 Vet. App. 198 (1997), O'Hare (1991).  The Board 
thus is of the opinion that the RO should attempt to 
reconstruct the veteran's service medical and personnel 
records through alternative means.  This includes attempts to 
obtain any information from all available sources and records 
repositories, including the U. S. Naval Hospital at Yokosuka, 
Japan.  The RO should once again contact the National 
Personnel Records Center for any records that may have become 
associated with his file since the last request in 2003.  The 
appellant should also be requested to provide the names and 
addresses of any and all private physicians from whom he 
received treatment between1978 to 2000.

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should asked to provide 
the names, addresses, and approximate 
dates of treatment for all health care 
providers, VA and private, who treated 
him for any of the disabilities claimed 
on appeal from 1978 to 2003.  After 
securing the necessary authorizations, 
the RO should request copies of all 
identified records and associate them 
with the claims file, if not already of 
record.

2.  The RO should take all appropriate 
steps to secure any outstanding service 
medical and personnel records or 
alternative records for the veteran 
from the National Personnel Records 
Center, the VA Records Management 
Center in St. Louis, Missouri, directly 
from the service department, and any 
other appropriate records repository.  
This includes making a direct request 
to the U.S. Naval Hospital at Yokosuka, 
Japan for the veteran's clinical 
records.  The RO must follow the 
procedures set forth in 38 C.F.R. 
§ 3.159(c) (2007) regarding requesting 
records from Federal facilities.  A 
letter should be sent to the veteran 
advising him specifically of the 
possible sources of information or 
evidence that may be helpful to his 
claims.  If no records are found, a 
determination of such should be placed 
in the claims file.

3.  The veteran should be contacted and 
asked whether or not he has been 
granted Social Security disability.  If 
so, the documentation on which the 
award was based should be requested and 
included in the claims folder.

4.  After a reasonable period of time 
for receipt of additional information 
requested above, the veteran should be 
scheduled for examination by a VA 
orthopedist, to determine whether or 
not current right knee disability is 
reasonably related to service.  The 
claims folder and a copy of this remand 
should be provided to the examiner in 
connection with the examination.  The 
examiner must indicate whether or not 
the claims folder was reviewed.  All 
indicated tests and studies deemed 
necessary should be conducted.  The 
examination report should reflect 
consideration of the veteran's 
documented medical history, current 
complaints, and other assertions, etc.  
Following review of the record and 
physical examination, the examiner 
should provide an opinion as to whether 
it is at least as likely as not that 
the veteran's current right knee 
disorder, including peroneal nerve 
entrapment, is related to service, or 
if it is more likely of post service 
onset.  The examiner should provide 
thorough rationale for the opinion 
expressed in the clinical report.

5.  The veteran should be scheduled for 
an examination by a VA neurologist. The 
claims folder and a copy of this remand 
should be provided to the examiner in 
connection with the examination.  The 
examiner must indicate whether or not 
the claims folder was reviewed.  All 
indicated tests and studies, including 
X-rays, necessary should be conducted.  
The examination report should reflect 
consideration of the veteran's 
documented medical history, current 
complaints, and other assertions, etc.  
The report of the examination should be 
comprehensive and include a detailed 
account of all manifestations of the 
claimed disability.  Following review 
of the record and physical examination, 
the examiner should provide an opinion 
as to whether it is at least as likely 
as not that the veteran now has any 
residuals of a skull fracture and/or 
concussion in service, to include a 
sleep disorder.  The examiner should 
provide thorough rationale for the 
opinion expressed in the clinical 
report.

6.  The veteran must be given adequate 
notice of the examination, to include 
advising him of the consequences of 
failure to report under 38 C.F.R. 
§ 3.655 (2007).  If he fails to appear 
for the examination, this fact should 
be noted in the file.

7.  The RO should ensure that the 
medical reports requested above comply 
with this remand, especially with 
respect to the instructions to provide 
a medical opinion.  If the reports are 
insufficient, or if a requested action 
is not taken or is deficient, it should 
be returned to the examiner for 
correction. See Stegall v. West, 11 
Vet. App. 268 (1998).

8.  After taking any further 
development deemed appropriate, the RO 
should re-adjudicate the issues on 
appeal.  If the benefits are not 
granted, the appellant and his 
representative should be provided with 
a supplemental statement of the case 
and afforded an opportunity to respond 
before the case is returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


